DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 17 June 2020, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
	The ‘RCE and Amendment under 37 C.F.R. 1.114’, filed on 17 June 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 1, 4, 9, 14, and 29-31 are amended.
Claims 32-40 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  The election in the ‘Response to Restriction Requirement’, filed on 13 May 2018, was treated as an election without traverse.


Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 30 June 2020, on 17 June 2020, and on 26 February 2020, have been fully considered.

Objection to Specification
Specification Refers to Figures Not Present
The specification is objected to because Paragraph [00076] refers to Figure 1A and Figure 1B.  However, neither Figure 1A nor Figure 1B are depicted; only Figure 1 is depicted.  Accordingly, appropriate correction is required.

Allowable Subject Matter
Allowable If Rewritten in Independent Form
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(a), Lack of Enablement’
The ‘RCE and Amendment under 37 C.F.R. 1.114’ (pages 8-13), filed on 17 June 2020, alleges/argues: 1) claim 1 was previously amended to require the use of mammalian cells, which Information Disclosure Statement’, filed on 17 June 2020) and Shitara et al. (Telomerase-mediated life-span extension of human primary fibroblasts by human artificial chromosome (HAC) vector. Available online 05 March 2008. Biochemical and Biophysical Research Communications. Vol. 369, pages 807-811; see ‘Information Disclosure Statement’, filed on 17 June 2020), however, neither reference teaches or suggests Applicant’s method of using a synthetic chromosome having a large genomic payload to express one or more genomic sequences encoding TERT, SIRT1 and/or NFE2L2, as presently claimed; and 5) the fact that Examples are prophetic does not automatically lead to the conclusion that the specification in light of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. 112(b), Vague and Indefinite’
The ‘RCE and Amendment under 37 C.F.R. 1.114’ (pages 7-8), filed on 17 June 2020, alleges/argues: 1) claim 1 is amended to recite that the increase is “relative to a control”; 2) claims 29 and 30 are amended to specify “adult-derived mesenchymal stem cells (MSCs)”; and 3) claim 31 is amend to refer to “autologous cells” and, therefore, requests withdrawal of this rejection.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Declaration under 37 C.F.R. 1.132 by Amy L. Greene
The ‘Declaration under 37 C.F.R. 1.132 by Amy L. Greene’, filed on 17 June 2020, is insufficient to overcome the rejections of claims based upon U.S. Patent Application Publication No. 2011/0318832 (herein “Cech”) or U.S. Patent No. 8,865,124 (herein “Miyawaki”).  The declaration by Amy L. Greene declares at the time of Cech and Miyawaki skilled artisans were unable to efficiently insert one or more large genomic DNA payloads (e.g., payloads the size of BAC clones such as the RP11-22C9, RP11-844A8 and RP11-117B23 clones) into synthetic chromosome to form functional, stable, non-integrating, self-replicating mammalian synthetic chromosomes that could be used to increase replicative lifespan, differentiation capacity and/or plasticity of mammalian cells relative to a control.  The declaration further references Brown et Information Disclosure Statement’, filed on 17 June 2020) to establish “that, as late as the online publication date of the article on January 15 2020, while mammalian artificial chromosome technology has advanced significantly, the “promise of human and mammalian artificial chromosomes” remained largely unrealized”.  It should be noted that Brown et al. online on 15 January 2020, is after the earliest effective filing date of the instant application (15 December 2016) and after the publication date of the instant application (21 June 2018 as U.S. Patent Application Publication No. 2018/0171355).  There is simply no statement in Brown that, at the time of Cech and Miyawaki, human and mammalian synthetic chromosomes were unable to carry large payloads (e.g., >100kb).  Cech merely refers to Harrington as an example of human artificial chromosomes.  Other human artificial chromosomes were also present at the time, for example, U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020) and U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’) which disclosed artificial chromosomes capable of genomic sequence insert/payload (e.g., 10Mb to 1kb).  Therefore, the declaration is found unpersuasive.





Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, U.S. Patent Application Publication No. 2011/0318832’ and ‘Claim Rejections - 35 U.S.C. § 102, U.S. Patent No. 8,865,124’, ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent Application Publication No. 2011/0318832 further in view of “the availability of clone RP1-22C9 and FISH probe from Empire Genomic’, ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent Application Publication No. 2005/0164969’, ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent Application Publication No. 2005/0164969 further in view of U.S. Patent Application Publication No. 2011/0318832’, ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent Application Publication No. 2005/0164969 further in view of “the availability of clone RP11-22C9 and FISH probe from Empire Genomics’, ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent No. 8,865,124 further in view of U.S. Patent Application Publication No. 2011/0318832’, and ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent No. 8,865,124 further in view of “the availability of clone RP11-844A8 and FISH probe from Empire Genomic’
The ‘RCE and Amendment under 37 C.F.R. 1.114’ (pages 9-12), filed on 17 June 2020, alleges/argues: 1) Cech, Miyawaki, and Blander fail to teach a method of employing a stable, non-integrating, self-replicating synthetic chromosome having at least one expression cassette stably integrated into the chromosome that expresses TERT, SIRT1 and/or NFE2L2 from synthetic chromosome in the mammalian cells for increasing replicative lifespan, differentiation capacity and/or the plasticity of the cells; and 2) regarding BAC clones comprising FISH probes RP11-22C9 and RP11-117B23 there is insufficient teaching to direct the skilled artisan to arrive at the presently claimed method for increasing replicative lifespan, differentiation capacity and/or plasticity of the cells in which mammalian cells are transfected with a stable, non-integrating, self-replicating synthetic chromosome stably expressing TERT, SIRT1 and/or NFE2L2 from the 

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025 and Gamble 2012
	Claims 1-7, 25-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and Gamble et al. (Baculoviral expression of telomerase in primary human fibroblasts to rejuvenate cells for tissue engineering. 2012. Journal of Tissue Engineering and Regenerative Medicine. Vol. 6, pages 414-420; see ‘Information Disclosure Statement’, filed on 17 June 2020; herein “Gamble 2012”).
	The instant claims are directed to a method comprising the steps of: transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome that comprises a genomic sequence (e.g., TERT) and expressing the genomic sequence from the synthetic chromosome, wherein the expression of the genomic sequence from the synthetic chromosome increases replicative lifespan, differentiation capacity and/or plasticity of the mammalian cells relative to a control.  The originally filed disclosure provides the following with respect to a “stable, non-integrating, self-replicating synthetic chromosome” for the claimed invention:


“An artificial chromosome expression system (ACE system) has been described previously as a means to introduce large payloads of genetic information into the cell (Lindenbaum and Perkins, et al., Nuc. Ac. Res., 32(21):e172 (2004); Perkins et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2006); Perkins et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2003), and Perkins, et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2005)). The ACE System consists of a platform chromosome (ACE chromosome) containing approximately 75 site-specific, recombination acceptor sites that can carry single or multiple copies of genes of interest using specially designed ACE targeting vectors (pAPP) and a site-specific integrase (ACE Integrase; see FIG. 1A). The ACE Integrase is a derivative of the bacteriophage lambda integrase (INT) engineered to direct site-specific unidirectional recombination in mammalian cells in lieu of bacterial encoded, host integration accessory factors (λINTR). The transfer of an ACE chromosome carrying multiple copies of a red fluorescent protein reporter gene into human MSCs has been demonstrated (see Lindenbaum and Perkins, et al., Nuc. Ac. Res., 32(21):e172 (2004)) (See FIG. 1B). Fluorescent in situ hybridization and fluorescent microscopy demonstrated that the ACEs were stably maintained as single chromosomes and expression of transgenes in both MSCs and differentiated cell types is maintained (Vanderbyl et al., Stem Cells, 22:324-33 (2004)). A humanized version of the ACE system, termed hSynC, is used to express hTERT and/or SIRT1 and/or NFE2L2 in the cells, particularly human stem cells.” (Paragraph [00076]).

“The hSynC system comprises a human platform chromosome (hSynC) containing multiple site-specific, recombination acceptor sites that can carry single or multiple copies of genes of interest using specially designed targeting vectors (pAPP) and the site-specific λintegrase (FIG. 2). The transfer of a murine derived ACE chromosome carrying multiple copies of a red fluorescent protein reporter gene into human MSCs has been demonstrated (Lindenbaum et al., Nucleic Acid Res., 32, e172 (2004)). Fluorescent in situ hybridization and fluorescent microscopy demonstrated that the ACEs were stably maintained as single chromosomes and expression of transgenes in both MSCs and differentiated cell types is maintained (Vanderbyl et al., Stem Cells, 22:324-33 (2004)).” (Paragraph [00077])

It should be recognized that the originally filed disclosure provides no structural distinction between an artificial chromosome expression system (ACE system) and a human platform chromosome (hynC) system, wherein both contain multiple site-specific recombination acceptor sites that carry single or multiple copies of genes of interest using specially designed targeting vectors (pAPP) and the site-specific λ integrase (see underlined portions in above reproduced Paragraphs [00076] and [00077]).  Further, with respect to the recited claim limitation “wherein expression of at least one of TERT, SIRT1, or NFE2L2 from the synthetic chromosome in the in light of the originally filed disclosure is reasonably interpreted by one of the art to mean that the expression of these genes in mammalian cells, either individually or in combination, necessarily results in increased replicative lifespan, differentiation capacity and/or plasticity of the mammalian cells relative to a control.

Perkins discloses artificial chromosomes that have been engineered to contain available sites for site-specific, recombination-directed integration of DNA of interest (Abstract).
Regarding claims 1-3, Perkins provides for methods of transfecting mammalian cells with an artificial chromosome system (ACE system) which comprises multiple site-specific recombination acceptor sites that carry single or multiple copies of genes of interest using specially designed targeting vectors and the site-specific λ integrase (Paragraphs [0011]-[0012], [0018], [0091], [0100]-[0101], [0138]-[0155], [0160]-[[0163], [0173], [0235], and [0263]).  The ACE system of Perkins is indicated as being capable of carrying and expressing large genomic sequences, wherein Perkins states:
“The third component of the chromosome-based platform technology involves the use of target gene expression vectors carrying, for example, genes for gene therapy, genes for transgenic animal or plant production, and those required for cellular protein production of interest. Using lambda integrase mediated site-specific recombination, or any other recombinase-mediated site-specific recombination, the target gene expression vectors are introduced onto the selected chromosome platform. The use of target gene expression vector permits use of the de novo generated chromosome-based platforms for a wide range of gene targets. Furthermore, chromosome platforms containing multiple attP sites provides the opportunity to incorporate multiple gene targets onto a single platform, thereby providing for expression of multiple gene targets, including the expression of cellular and genetic regulatory genes and the expression of all or parts of metabolic pathways. In addition to expressing small target genes, such as cDNA and hybrid cDNA/artificial intron constructs, the chromosome-based platform can be used for engineering and expressing large genomic fragments carrying target genes along with its endogenous genomic promoter sequences. This is of importance, for example, where the therapy requires precise cell specific expression and in instances where expression is best achieved from genomic clones rather than cDNA clones. FIG. 9 provides a diagram summarizing one embodiment of the chromosome-based technology.”(Paragraph [0180])



The ACE system of Perkins is similar, if not the same, as the ACE system disclosed within the instant application (see above reproduced Paragraphs [00049], [00076], and [00077]) and, thus, is reasonably considered to be “a stable, non-integrating, self-replicating synthetic chromosome” as recited in the instant claims.
	Regarding claim 5, Perkins provides for the expression with native promoter sequences (Paragraph [0235]).
Regarding claim 6, Perkins provides for the inclusion of inducible promoters in the disclosed human artificial chromosome (Paragraph [0222]; claim 20).
	Regarding claim 28, Perkins provides for the production of a human synthetic chromosome via de novo methods (Paragraphs [0151]-[0155]).
Regarding claims 29-31, Perkins provides for the transfection to stem cells, such as mesenchymal stem cells (Paragraphs [0017], [0225], [0231], [0237], and [0354]-[0362]).
While Perkins does teach “a stable, non-integrating, self-replicating synthetic chromosome” (as provided for by the instant specification; i.e., ACE system) that is capable of TERT/hTERT.  Oshimura and Gamble resolves the deficiencies of Perkins, wherein Oshimura discloses methods for the introduction of DNA into mammalian cells utilizing human artificial chromosomes (Abstract; and Paragraphs [0001]-[0002]) and Gamble indicates the expression of hTERT to extend cellular lifespan (Abstract).
Regarding claims 1-3, Oshimura provides methods of transfecting mammalian cells with human artificial chromosomes comprising with large DNA inserts/payloads (e.g., 10Mb to 1kb).  (Paragraphs [0001]-[0003], [0130]-[0131], and [0217]), wherein Oshimura states:
“Circular DNA retaining a recognition site (loxp sequence) for a site-specific recombination enzyme can be inserted in the HAC vector. Thus, it is possible to insert cloned DNA from existing vectors, such as plasmids, BAC and PAC used in E. coli and cyclic YAC used in yeast. In addition, because the HAC vector is based on human chromosomes, the size of foreign DNA to be introduced may be increased to 100 kb order, allowing for introduction of genomic DNA containing the gene expression regulatory region as well as the cDNA incorporated into plasmid vectors, which has been used in conventional expression experiments.” (Paragraph [0130])

“For example, in the HAC vector containing foreign DNA produced by inserting foreign DNA into the HAC vector, its stable structure may be altered as a result of insertion, or the entire size of the HAC vector containing the foreign DNA may increase disadvantageously, so the size of the foreign DNA to be introduced (inserted) is generally about 10 Mb to about 1 kb, preferably about 3 Mb to about 2 kb, more preferably about 1 Mb to about 3 kb.” (Paragraph [0131])

Oshimura provides for the insertion/inclusion of hTERT into the disclosed human artificial chromosomes in order to extend the life of the cell, wherein Oshimura states:
“The cells used as raw material for gene and cell therapy and tissue regeneration therapy should be normal cells but not immortalized cells in light of safety. However, normal somatic cells are known to age, or stop multiplying/dividing before long, resulting in death, once they have undergone a given number of divisions (Ide, T., Jikken Igaku, Vol. 16 No. 18 Extra Number: 18-24, 1998, Yodo-sha). Therapeutic cells must be maintained for a certain period, desirably throughout the patients' life, so as to ensure long-lasting therapeutic effect. It is known that overexpression of telomerase, which is the repair enzyme for the repetitive sequence telomere present at the end of a chromosome, in normal cells will suppress the shortening of telomere occurring as cells age and extend cellular life (Bodnar et al, Science, 279: 349-352, 1998). In addition, overexpression of telomerase has been shown not to induce immortalization or canceration of cells (Shinkai, Y., Jikken Igaku, Vol. 16 No. 18 Extra Number: 25-30, 1998, Yodo-sha; Jiang et al., Nature Gent., 21: 111-114, 1999). Thus it is possible to extend the life of HAC-retaining cells and provide long-lasting therapeutic effect without inducing immortalization or canceration by transferring into target cells the HAC vector carrying the gene encoding human telomerase (hTERT) according to the method of the present invention. In addition, the use of an expression induction system or a genomic region for the control of gene expression will allow for conditional or tissue-specific/physiological expression of telomerase.” (Paragraph [0217])

Regarding claims 6 and 7, Oshimura provides for the inclusion of inducible promoters, such as Tet, in the disclosed human artificial chromosome (Paragraph [0207]).
Regarding claims 25-27, Oshimura provides for the production of a human synthetic chromosome via a top down approach, a bottom up approach, or the engineering of naturally occurring mini chromosomes (Paragraphs [0003]-[0004] and [0010]-[0012]).
Regarding claims 29-31 and 41, Oshimura provides for the transfection to stem cells, such as mesenchymal stem cells from various sources (bone marrow, adipose, etc.) (Paragraphs [0148], [0166], [0201]-[0203], [0209] [0232], [0237], and [0468]).
Regarding claims 1, 4, and 5, Gamble indicates expression of TERT increases the replicative lifespan of mammalian cells.
In view of the teachings of Perkins, Oshimura, and Gamble (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized and modified the ACE system of Perkins (“a stable, non-integrating, self-replicating synthetic chromosome”) to express a genomic sequence of the gene TERT, as described by Oshimura and Gamble, since Perkins provides one in the art some teaching, suggestion, or motivation to express large genomic sequences (see above reproduced Paragraphs [0180] and [0263]).  Further, Oshimura and Gamble provides one in the art some teaching, suggestion, or motivation to for the expression of TERT in mammalian cells in order to increase lifespan.  It would have been obvious to one of ordinary skill in the art at the time of the invention is the utilization of a Tet-inducible promoter, as disclosed in Oshimura, in the artificial chromosome of Perkins in order direct the expression of TERT when inducible expression is desired, whereby choosing an appropriate promoter for optimal expression in a particular cell TERT and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Perkins further in view of Oshimura and Gamble renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025, Gamble et al., and RP11-117B23
Claims 1-8, 25-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and Gamble et al. (Baculoviral expression of telomerase in primary human fibroblasts to rejuvenate cells for tissue engineering. 2012. Journal of Tissue Engineering and Regenerative Medicine. Vol. 6, pages 414-420; see ‘Information Disclosure Statement’, filed on 17 June 2020; herein “Gamble 2012”) as applied to claims 1-7, 25-31, and 41 above, and the availability of  clone RP11-117B23 and FISH probe from Empire Genomic (herein “RP11-117B23”).
Claim Rejections – 35 U.S.C. § 103’.  While the combination of Perkins, Oshimura, and Gamble does teach and suggest methods of transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome comprising hTERT and subsequent expression, none of the prior art references specifically teaches RP11-117B23.  RP11-117B23 resolves the deficiency of Perkins, Oshimura, and Gamble, wherein RP11-117B23 is the claimed hTERT clone.
Regarding claim 8, RP11-117B23 describes the instantly claimed hTERT clone, which is disclosed in the specification as being commercially available from Empire Genomics (see Paragraph [00096] of the instant specification).
In view of the teachings of Perkins, Oshimura, and Gamble, and RP11-117B23 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively obtained hTERT as described in Gamble from the BAC clone RP11-117B23 based on its commercial availability for detection.  Further, a person of ordinary skill in the art would have a reasonable expectation of success in isolating hTERT from said clone and incorporate into a human artificial chromosome formed from the combination of Perkins and Oshimura since the selection of a particular BAC clone for constructing an artificial chromosome would have been routine experimentation rather than a process of innovation.
Accordingly, Perkins further in view of Oshimura, Gamble, and RP11-117B23 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025, Gamble 2012, and U.S. Patent Application Publication No. 2005/0164969
	Claims 1-7, 9-12, 19, 25-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and Gamble et al. (Baculoviral expression of telomerase in primary human fibroblasts to rejuvenate cells for tissue engineering. 2012. Journal of Tissue Engineering and Regenerative Medicine. Vol. 6, pages 414-420; see ‘Information Disclosure Statement’, filed on 17 June 2020; herein “Gamble 2012”) as applied to claims 1-7, 25-31, and 41 above, and U.S. Patent Application Publication No. 2005/0164969 (see ‘PTO-892’, mailed on 01 August 2019; herein “Blander”).
The combination of Perkins, Oshimura, and Gamble is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of Perkins, Oshimura, and Gamble does teach and suggest methods of transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome comprising TERT and subsequent expression, none of the prior art references specifically teaches the inclusion of SIRT1.  Blander resolves the deficiency of Perkins, Oshimura, and Gamble, wherein Blander discloses methods of extending life span/inhibiting senescence (Title; Abstract; and Paragraphs [0013], [0029], [0062], and [0167]).  With respect to claim 10, Perkins provides for the expression with native promoter sequences (Paragraph [0235]).  With respect to claims 11 and 12, Oshimura provides for the inclusion of 
Regarding claims 1, 9, and 10, Blander provides for methods of delaying senescence by introducing a nucleic acid containing a sequence encoding an SIRT1 polypeptide into a vertebrate cell and expressing said polypeptide, wherein the nucleic acid encoding the SIRT1 polypeptide may be a component of an artificial chromosome (Title; Abstract; and Paragraphs [0013], [0029], [0054]-[0055], [0062], and [0167].  Blander indicates the vertebrate cell may be a human cell (Id.).  Further, Blander indicates that the expression construct may comprise promoters operably linked to said SIRT1 encoding sequence, wherein the promoter may be constitutive or tissue specific depend on what cell type is intended to be transformed (Paragraph [0128]).   Additionally, Blander provides for the utilization of suitable inducible expression vectors (Paragraph [0131]).
Regarding claim 19, Blander indicates SIRT1 expression in MRC-5 cells, in which hTERT is constitutively expressed, and overexpression of hTERT extends the life span of said cells, wherein indicates the overexpression of SIRT1 extends the PDL in MRC-5 cells transfected with wild type SIRT1 (Paragraph [0167]).
In view of the teachings of Perkins, Oshimura, Gamble, and Blander (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have also introduced the SIRT1 as disclosed in Blander in the artificial chromosome comprising TERT that is formed from the combination of Perkins, Oshimura, and Gamble, since Blander provides one in the art some teaching, suggestion, or motivation to include SIRT1 expression in order to ensure extended cell life span (Paragraph [0167]).  It would have been obvious to one of ordinary SIRT1 when inducible expression is desired, whereby choosing an appropriate promoter for optimal expression in a particular cell type would have been routine optimization process rather than method of innovation.  Additionally, Oshimura, Gamble, and Blander are directed to the expression of TERT and, thus, are drawn to the same purpose and/or outcome.  Further, Oshimura, Gamble, and Blander are directed to the expression of gene(s) that increases/extends cell life span and, thus, are drawn to the same purpose and/or outcome.  
Accordingly, Perkins further in view of Oshimura, Gamble, and Blander renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025, Gamble 2012, U.S. Patent Application Publication No. 2005/0164969, and RP11-22C9
	Claims 1-7, 9-13, 19, 25-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and Gamble et al. (Baculoviral expression of telomerase in primary human fibroblasts to rejuvenate cells for tissue engineering. 2012. Journal of Tissue Engineering and Regenerative Medicine. Vol. 6, pages 414-420; see ‘Information Disclosure Statement’, filed on 17 June 2020; herein “Gamble 2012”), U.S. Patent Application Publication No. 2005/0164969 (see ‘PTO-892’, mailed on 01 August 2019; .
The combination of Perkins, Oshimura, Gamble, and Blander is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of Perkins, Oshimura, Gamble, and Blander does teach and suggest methods of transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome comprising SIRT1 and subsequent expression, none of the prior art references specifically teaches the utilization of RP11-22C9.  RP11-22C9 resolves the deficiency of Perkins, Oshimura, Gamble, and Blander is the claimed SIRT1 clone.
Regarding claim 13, RP11-22C9 describes the instantly claimed SIRT1 clone, which is disclosed in the specification as being commercially available from Empire Genomics (see Paragraph [00096] of the instant specification).
In view of the teachings of Perkins, Oshimura, Gamble, Blander, and RP11-22C9 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively obtained SIRT1 as described in Blander from the BAC clone RP11-22C9 based on its commercial availability for detection.  Further, a person of ordinary skill in the art would have a reasonable expectation of success in isolating SIRT1 from said clone and incorporate into a human artificial chromosome formed from the combination of Perkins and Oshimura since the selection of a particular BAC clone for constructing an artificial chromosome would have been routine experimentation rather than a process of innovation.
Accordingly, Perkins further in view of Oshimura, Gamble, Blander, and RP11-22C9 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025 and U.S. Patent No. 8,865,124
Claims 1-3, 14-17, 28-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and U.S. Patent No. US 8,865,124 (see ‘PTO-892’, mailed on 01 August 2019; herein “Miyawaki”).
The instant claims are directed to a method comprising the steps of: transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome that comprises a genomic sequence (e.g., NFE2L2) and expressing the genomic sequence from the synthetic chromosome, wherein the expression of the genomic sequence from the synthetic chromosome increases replicative lifespan, differentiation capacity and/or plasticity of the mammalian cells relative to a control.  The originally filed disclosure provides the following with respect to a “stable, non-integrating, self-replicating synthetic chromosome” for the claimed invention:
“"Synthetic chromosomes" (also referred to as "artificial chromosomes") are nucleic acid molecules, typically DNA, that have the capacity to accommodate and express heterologous genes and that stably replicate and segregate alongside endogenous chromosomes in cells. A "mammalian synthetic chromosome" refers to chromosomes that have an active mammalian centromere(s). A "human synthetic chromosome" refers to a chromosome that includes a centromere that functions in human cells and that preferably is produced in human cells. For exemplary artificial chromosomes, see, e.g., U.S. Pat. Nos. 8,389,802; 7,521,240; 6,025,155; 6,077,697; 5,891,691; 5,869,294; 5,721,118; 5,712,134; 5,695,967; and 5,288,625 and published International PCT application Nos, WO 97/40183 and WO 98/08964.” (Paragraph [00049])
“An artificial chromosome expression system (ACE system) has been described previously as a means to introduce large payloads of genetic information into the cell (Lindenbaum and Perkins, et al., Nuc. Ac. Res., 32(21):e172 (2004); Perkins et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2006); Perkins et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2003), and Perkins, et al., Chromosome-based platforms, USA, Chromos Molecular Systems (2005)). The ACE System consists of a platform chromosome (ACE chromosome) containing approximately 75 site-specific, recombination acceptor sites that can carry single or multiple copies of genes of interest using specially designed ACE targeting vectors (pAPP) and a site-specific integrase (ACE Integrase; see FIG. 1A). The ACE Integrase is a derivative of the bacteriophage lambda integrase (INT) engineered to direct site-specific unidirectional recombination in mammalian cells in lieu of bacterial encoded, host integration accessory factors (λINTR). The transfer of an ACE chromosome carrying multiple copies of a red fluorescent protein reporter gene into human MSCs has been demonstrated (see Lindenbaum and Perkins, et al., Nuc. Ac. Res., 32(21):e172 (2004)) (See FIG. 1B). Fluorescent in situ hybridization and fluorescent microscopy demonstrated that the ACEs were stably maintained as single chromosomes and expression of transgenes in both MSCs and differentiated cell types is maintained (Vanderbyl et al., Stem Cells, 22:324-33 (2004)). A humanized version of the ACE system, termed hSynC, is used to express hTERT and/or SIRT1 and/or NFE2L2 in the cells, particularly human stem cells.” (Paragraph [00076]).

“The hSynC system comprises a human platform chromosome (hSynC) containing multiple site-specific, recombination acceptor sites that can carry single or multiple copies of genes of interest using specially designed targeting vectors (pAPP) and the site-specific λintegrase (FIG. 2). The transfer of a murine derived ACE chromosome carrying multiple copies of a red fluorescent protein reporter gene into human MSCs has been demonstrated (Lindenbaum et al., Nucleic Acid Res., 32, e172 (2004)). Fluorescent in situ hybridization and fluorescent microscopy demonstrated that the ACEs were stably maintained as single chromosomes and expression of transgenes in both MSCs and differentiated cell types is maintained (Vanderbyl et al., Stem Cells, 22:324-33 (2004)).” (Paragraph [00077])

It should be recognized that the originally filed disclosure provides no structural distinction between an artificial chromosome expression system (ACE system) and a human platform chromosome (hynC) system, wherein both contain multiple site-specific recombination acceptor sites that carry single or multiple copies of genes of interest using specially designed targeting vectors (pAPP) and the site-specific λ integrase (see underlined portions in above reproduced Paragraphs [00076] and [00077]).  Further, with respect to the recited claim limitation “wherein expression of at least one of TERT, SIRT1, or NFE2L2 from the synthetic chromosome in the mammalian cells increases replicative lifespan, differentiation capacity and/or plasticity of the mammalian cells relative to a control” contextually and in light of the originally filed disclosure is reasonably interpreted by one of the art to mean that the expression of these genes in mammalian cells, either individually or in combination, necessarily results in increased replicative lifespan, differentiation capacity and/or plasticity of the mammalian cells relative to a control.
Perkins discloses artificial chromosomes that have been engineered to contain available sites for site-specific, recombination-directed integration of DNA of interest (Abstract).

“The third component of the chromosome-based platform technology involves the use of target gene expression vectors carrying, for example, genes for gene therapy, genes for transgenic animal or plant production, and those required for cellular protein production of interest. Using lambda integrase mediated site-specific recombination, or any other recombinase-mediated site-specific recombination, the target gene expression vectors are introduced onto the selected chromosome platform. The use of target gene expression vector permits use of the de novo generated chromosome-based platforms for a wide range of gene targets. Furthermore, chromosome platforms containing multiple attP sites provides the opportunity to incorporate multiple gene targets onto a single platform, thereby providing for expression of multiple gene targets, including the expression of cellular and genetic regulatory genes and the expression of all or parts of metabolic pathways. In addition to expressing small target genes, such as cDNA and hybrid cDNA/artificial intron constructs, the chromosome-based platform can be used for engineering and expressing large genomic fragments carrying target genes along with its endogenous genomic promoter sequences. This is of importance, for example, where the therapy requires precise cell specific expression and in instances where expression is best achieved from genomic clones rather than cDNA clones. FIG. 9 provides a diagram summarizing one embodiment of the chromosome-based technology.”(Paragraph [0180])

“The artificial chromosomes can be engineered as platforms to accept large regions of cloned DNA, such as that contained in Bacterial Artificial Chromosomes (BACs) or Yeast Artificial Chromosomes (YACs). It is further contemplated, that as a result of the typical structure of artificial chromosomes containing tandemly repeated DNA blocks, that sequences other than cloned DNA sequence can be introduced by recombination processes. In particular recombination within a predefined region of the tandemly repeated DNA within the artificial chromosome provides a mechanism to "stack" numerous regions of cloned DNA, including large regions of DNA contained within BACs or YACs clones. Thus, multiple combinations of genes can be introduced onto artificial chromosomes and these combinations tested for functionality. In particular, it is contemplated that multiple YACs or BACs can be stacked onto an artificial chromosomes, the BACs or YACs containing multiple genes of complex pathways or multiple genetic pathways. The BACs or YACs are typically selected based on genetic information available within the public domain, for example from the Arabidopsis Information Management System (http://aims.cps.msu.edu/aims/index.html) or the information related to the plant DNA sequences available from the Institute for Genomic Research (http://www.tigr.org) and other sites known to those skilled in the art. Alternatively, clones can be chosen at random and evaluated for functionality. It is contemplated that combinations providing a desired phenotype can be identified by isolation of the artificial chromosome containing the combination and analyzing the nature of the inserted cloned DNA.” (Paragraph [0263])


	Regarding claim 15, Perkins provides for the expression with native promoter sequences (Paragraph [0235]).
Regarding claim 16, Perkins provides for the inclusion of inducible promoters in the disclosed human artificial chromosome (Paragraph [0222]; claim 20).
	Regarding claim 28, Perkins provides for the production of a human synthetic chromosome via de novo methods (Paragraphs [0151]-[0155]).
Regarding claims 29-31, Perkins provides for the transfection to stem cells, such as mesenchymal stem cells (Paragraphs [0017], [0225], [0231], [0237], and [0354]-[0362]).
While Perkins does teach “a stable, non-integrating, self-replicating synthetic chromosome” (as provided for by the instant specification; i.e., ACE system) that is capable of expressing large genomic sequences, Perkins fails to specifically teach the expression of NFE2L2.  Oshimura and Miyawaki resolve the deficiency of Perkins, wherein Oshimura discloses methods for the introduction of DNA into mammalian cells utilizing human artificial chromosomes (Abstract; and Paragraphs [0001]-[0002]) and Miyawaki discloses human artificial chromosomes that comprising Nrf2 (i.e., NFE2L2) (Col. 15, lines 34-41 and Col. 16, lines 43-50).
Regarding claims 1-3, Oshimura provides methods of transfecting mammalian cells with human artificial chromosomes comprising with large DNA inserts/payloads (e.g., 10Mb to 1kb).  (Paragraphs [0001]-[0003], [0130]-[0131], and [0217]), wherein Oshimura states:
E. coli and cyclic YAC used in yeast. In addition, because the HAC vector is based on human chromosomes, the size of foreign DNA to be introduced may be increased to 100 kb order, allowing for introduction of genomic DNA containing the gene expression regulatory region as well as the cDNA incorporated into plasmid vectors, which has been used in conventional expression experiments.” (Paragraph [0130])

“For example, in the HAC vector containing foreign DNA produced by inserting foreign DNA into the HAC vector, its stable structure may be altered as a result of insertion, or the entire size of the HAC vector containing the foreign DNA may increase disadvantageously, so the size of the foreign DNA to be introduced (inserted) is generally about 10 Mb to about 1 kb, preferably about 3 Mb to about 2 kb, more preferably about 1 Mb to about 3 kb.” (Paragraph [0131])

Oshimura provides for the insertion/inclusion of hTERT into the disclosed human artificial chromosomes in order to extend the life of the cell, wherein Oshimura states:
“The cells used as raw material for gene and cell therapy and tissue regeneration therapy should be normal cells but not immortalized cells in light of safety. However, normal somatic cells are known to age, or stop multiplying/dividing before long, resulting in death, once they have undergone a given number of divisions (Ide, T., Jikken Igaku, Vol. 16 No. 18 Extra Number: 18-24, 1998, Yodo-sha). Therapeutic cells must be maintained for a certain period, desirably throughout the patients' life, so as to ensure long-lasting therapeutic effect. It is known that overexpression of telomerase, which is the repair enzyme for the repetitive sequence telomere present at the end of a chromosome, in normal cells will suppress the shortening of telomere occurring as cells age and extend cellular life (Bodnar et al, Science, 279: 349-352, 1998). In addition, overexpression of telomerase has been shown not to induce immortalization or canceration of cells (Shinkai, Y., Jikken Igaku, Vol. 16 No. 18 Extra Number: 25-30, 1998, Yodo-sha; Jiang et al., Nature Gent., 21: 111-114, 1999). Thus it is possible to extend the life of HAC-retaining cells and provide long-lasting therapeutic effect without inducing immortalization or canceration by transferring into target cells the HAC vector carrying the gene encoding human telomerase (hTERT) according to the method of the present invention. In addition, the use of an expression induction system or a genomic region for the control of gene expression will allow for conditional or tissue-specific/physiological expression of telomerase.” (Paragraph [0217])

Regarding claims 16 and 17, Oshimura provides for the inclusion of inducible promoters, such as Tet, in the disclosed human artificial chromosome (Paragraph [0207]).
Regarding claims 14 and 15, Miyawaki provides for the introduction of NF2 (i.e., NFE2L2) into mammalian cells (Col. 15, lines 34-41 and Col. 16, lines 43-50).
In view of the teachings of USPGPUB ‘578, Oshimura, and Miyawaki (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the ACE system of Perkins (“a stable, non-integrating, self-replicating synthetic chromosome”) to express a genomic sequence of Nrf2 (i.e., NFE2L2) as disclosed in Miyawaki, 
Accordingly, USPGPUB ‘578 further in view of Oshimura and Miyawaki renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0064578 further in view of U.S. Patent Application Publication No. 2006/0185025, U.S. Patent No. 8,865,124, and RP11-844A8
Claims 1-3, 14-18, 28-31, and 41  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0064578 (see ‘Information Disclosure Statement’, filed on 30 June 2020; herein “Perkins”) further in view of U.S. Patent Application Publication No. 2006/0185025 (see attached ‘PTO-892’; herein “Oshimura”) and U.S. Patent No. US 8,865,124 (see ‘PTO-892’, mailed on 01 August 2019; herein “Miyawaki”) as applied to claims 1-3, 14-17, 28-31, and 41 above, and in view of the availability of  clone RP11-844A8 and FISH probe from Empire Genomic (herein “RP11-844A8”).
Claim Rejections – 35 U.S.C. § 103’.  While the combination of Perkins, Oshimura, and Miyawaki does teach and suggest methods of transfecting mammalian cells with a stable, non-integrating, self-replicating synthetic chromosome comprising NFE2L2 and subsequent expression, none of the prior art references specifically teaches the utilization of RP11-844A8.  RP11-844A8 resolves the deficiency of Perkins, Oshimura, and Miyawaki, wherein RP11-844A8 is the claimed NFE2L2 clone.
Regarding claims 14, 15, and 18, RP11-844A8 describes the instantly claimed NFE2L2 clone, which is disclosed in the specification as being commercially available from Empire Genomics (see Paragraph [00096] of the instant specification).
In view of the teachings of Perkins, Oshimura, Miyawaki, and RP11-844A8 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively obtained NFE2L2 as described in Miyawaki from the BAC clone RP11-844A8 based on its commercial availability for detection.  Further, a person of ordinary skill in the art would have a reasonable expectation of success in isolating NFE2L2 from said clone and incorporate into a human artificial chromosome formed from the combination of Perkins and Oshimura since the selection of a particular BAC clone for constructing an artificial chromosome would have been routine experimentation rather than a process of innovation.
Accordingly, Perkins further in view of Oshimura, Miyawaki, and RP11-844A8 renders the instant claims unpatentable.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636